Citation Nr: 0334694	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
and patello femoral pain syndrome of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for cervical myositis.

4.  Entitlement to service connection for bilateral varicose 
veins.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for left or right 
shoulder disability.

8.  Entitlement to service connection for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1961 to February 
1964 and periods of active duty for training with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  Having considered the appellant's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.  

In reviewing the file, the Board does find that the veteran 
filed a notice of disagreement with the RO's denial of 
service connection for right and left shoulder disabilities 
and bilateral pterygium, thereby initiating, but not 
perfecting, an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.  These issues are 
addressed in the REMAND below.


FINDINGS OF FACT

1.  The appellant's left knee disability is characterized by 
pain and slightly decreased ability to flex the leg, without 
evidence of weakness, lack of endurance, instability or 
incoordination.  

2.  A back injury, cervical myositis, bilateral varicose 
veins, hypertension and bilateral hearing loss were not 
caused by any incident of military service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have not been met. 38 
U.S.C.A. §§ 1131, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4,45, 4.71a Diagnostic Code 5014 (2003).

2.  The criteria for the establishment of service connection 
for a back injury, cervical myositis, bilateral varicose 
veins, hypertension and bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in October 1998 setting forth the general 
requirements of applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in October 
2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in December 2001 and in September 2002, 
including his responsibility to provide competent medical 
evidence which would indicate that he had the disabilities in 
question.  Given the passage of over one year since the 
appellant was so advised, the notice requirements of the VCAA 
have been satisfied.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The appellant's service medical records generated during his 
period of active military duty from March 1961 through 
February 1964 are not available.  The record indicates in 
this regard that although in March 1998, the RO requested 
that the National Personnel Records Center provide such 
records, only those records pertaining to the appellant's 
National Guard service were located and forwarded.  A second 
attempt to obtain the appellant's active service medical 
records was conducted in March 1998, with follow-up inquiry 
in June and July 1998.  The appellant was also requested to 
provide such records by letters dated in March 1998 and 
September 1998.  

Because these letters have not been returned as undelivered, 
the law presumes the appellant received them, in the absence 
of clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
letters were received by the appellant at the last and most 
recent address of record.  

The appellant did not respond to the RO's March and September 
1998 inquiries, and when the RO attempted to contact the 
appellant by phone in September 1998, it reported that it was 
unable to contact him.  

By decision dated in September 1998, the RO determined that 
the appellant's service medical records were unavailable and 
that further efforts towards their retrieval would be 
fruitless.  Given the RO's efforts and the appellant's lack 
of response, the Board concludes that the appellant has no 
further evidence to submit, in particular the service medical 
records of his initial period of active duty.  

The Board observes in this regard that under the VCAA, and 
except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  38 U.S.C. § 5107(a).  It has 
been previously observed by the courts in this regard that 
while VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).   Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C.A. §  5107(a). 

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA-provided orthopedic examination 
in January 2002 to ascertain the current severity of his left 
knee disorder.  The examination was conducted by a physician 
who reviewed the appellant's claims folder and rendered a 
relevant opinion as to the severity of the disorder in 
question.  Further opinions are not needed because there is 
sufficient medical evidence to decide the claim.  As 
discussed in more detail below, VA examination is not needed 
on the service connection claims because it is not 
"necessary" as defined by law.  That is, the criteria for 
requiring VA to provide an examination have not been met.

VA has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

The Merits of the Claims

Increased Disability Rating for a Left Knee Disorder:

The record reflects that by rating decision dated in October 
1998, service connection was granted for chondromalacia and 
patello femoral pain syndrome of the left knee and a zero 
percent disability evaluation was assigned.  By rating 
decision dated in February 2002, the assigned disability 
rating was increased to 10 percent.  The appellant challenged 
the assigned rating by the filing of a Notice of 
Disagreement, and argued that his left knee symptoms were 
more severe than contemplated by the assigned rating.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 2002); 38 C.F.R. § 3.321(a) and 4.1 
(2003).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2003).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Words such as 
"severe," "moderate," and "mild" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2003).  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104 (West 2002); 38 C.F.R. 4.2, 4.6 
(2003).

The appellant's left knee disorder is evaluated as analogous 
to osteomalacia, and is assigned a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2003).  
Under this provision, osteomalacia is rated under limitation 
of motion codes of the affected parts.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2003).  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2003).

Because the appellant's disorder is evaluated based in whole 
or part upon resulting range of motion diminution, also for 
consideration are provisions relative to functional loss.  
See 38 C.F.R. §§ 4.40. 4.45 (2003); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2003).   

The appellant underwent a VA-provided orthopedic examination 
in January 2002.  He reported that he experienced constant 
pain with occasional exacerbations lasting from days to 
weeks, weakness, stiffness, subluxation, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance.  The appellant reported that he was able to 
perform most activities of daily living, but was unable to 
push a lawnmower, climb stairs, or perform gardening.  He 
reported that he used a leg brace, and that he was employed 
as a parts manager for a hardware store.  

Upon clinical examination, the appellant was noted to walk 
with a limp, favoring the left leg.  He was noted to have 
limited function of standing and walking due to pain.  The 
knee was noted to be normal in appearance.  The appellant's 
left knee demonstrated range of motion to 110 degrees flexion 
and zero degrees extension - both movements were limited by 
pain.  The examiner commented that there was no additional 
limitation of motion by fatigue, weakness, lack of endurance, 
instability or incoordination.  

Upon radiographic examination, medial and lateral joint 
compartments were within normal limits without evidence of 
fracture, osteocartilaginous bodies, or chondral stenosis.  
The patellofemoral joint space was within normal limits, and 
there was no evidence of joint fluid.  A very small spur was 
noted at the superior margin of the patella.    

The appellant's left knee range of motion is limited by 30 
degrees of flexion, without evidence of impairment of 
extension.  The disorder clearly does not therefore warrant 
the assignment of a disability rating greater than 10 
percent, because the loss of range of motion would be non-
compensable, without regard to impairment or functional loss 
due to pain.  38 C.F.R. § 4.71, Plate II (2003). 

In the Board's view, the currently assigned 10 percent 
disability rating is appropriate, and the clear evidence is 
against the assignment of a higher disability rating.  While 
the primary impairment relative to the left knee is constant 
pain, such is not shown to have resulted in more than slight 
loss of motion or function.  To the extent that the appellant 
reports a greater severity of the service-connected disorder, 
the record (in particular the January 2002 examination 
report) does not support his account.  Radiographic studies 
only showed a very small spur, and the examiner commented 
that there was no evidence of fatigue, weakness, lack of 
endurance, instability or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45 (2003).  

The service-connected left knee is not shown to be anklyosed 
or characterized by other impairment.  There is no objective 
evidence of instability or subluxation.  Accordingly, the 
assignment of alternative Diagnostic Codes is not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 
(2003).  

An increased rating for a left knee disorder is therefore 
denied.


Service Connection Claims:

The appellant contends that he sustained disabilities of the 
back and neck, as well as bilateral varicose veins, 
hypertension, and bilateral hearing loss during or as a 
result of his active military service.  Having carefully 
considered the appellant's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
clear preponderance of the evidence is against the claims and 
the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
As to hypertension, applicable law provides that it may be 
presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of a veteran's separation from service. This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

As is noted above, the appellant's service medical records 
from his first period of active duty from March 1961 to 
February 1964 are not available.  However, the record 
contains a February 1977 service department physical 
examination, generated during the appellant's enlistment with 
the National Guard.  In part, it reflects that the appellant 
denied having recurrent back pain; arthritis, rheumatism or 
bursitis; high blood pressure or hearing loss.  As to the 
latter, a hearing test resulted in normal findings.  The 
appellant reported that he once had "broken bones," which 
were not otherwise specified.  No pertinent abnormalities 
were noted on clinical examination, and the appellant's 
"PULHES" physical profile noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service]).  

The February 1977 service department physical examination is 
highly probative evidence that at the time of his enlistment 
with the National Guard, (and therefore upon his discharge 
from active military duty in February 1964) the appellant was 
in excellent physical condition.  


Indeed, because the 1977 examination was apparently 
undertaken to ascertain the appellant's physical fitness for 
military duties, it is medical evidence generated for the 
purpose of ascertaining diagnoses, and suggests that the 
appellant had no residual disabilities, complaints, or 
disorders that resulted from any incident of his active 
military duty terminating in February 1964.  See, e.g., 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994).  

Because there is otherwise no competent evidence in the 
record to indicate that the appellant sustained any 
disability as a result of his period of active duty from 
March 1961 to February 1964, the Board now turns to scrutiny 
of the appellant's National Guard service.  As an initial 
matter, the appellant is not a veteran for the purposes of 
obtaining compensation for periods of active duty for 
training or inactive duty for training.  Paulson v. Brown, 7 
Vet. App. 466, 469 (1995).  Applicable law mandates in this 
regard that:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active 
military, naval, or air service, during other than 
a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease [was] incurred, or preexisting injury or 
disease was aggravated, compensation as provided in 
this subchapter, but no compensation shall be paid 
if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

38 U.S.C. § 1131 (West 2002).


Further, the term "veteran" means a person who served in the 
active military . . . service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2003).  In turn, by "active military . . ." includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A, § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2003).

The foregoing is first significant because as to the period 
of National Guard service beginning in 1977, the appellant is 
not a veteran and is not entitled to the presumption of 
soundness upon entering a period of active duty for training 
or inactive duty for training.  Paulson, 7 Vet. App. at 468-
69, (For the proposition as cited); see 38 U.S.C.A. § 1132 
(Every veteran shall be presumed in sound condition except 
for defects noted when examined and accepted for service).  
Further, the law thus mandates that while service connection 
is available for injuries sustained during the cited periods, 
the benefit is not allowable in cases of disease.  

Having observed that the appellant is not presumed to have 
been in sound physical  condition at the time he entered 
military service does not end the Board's inquiry as to this 
factor.  From an examination of all of the evidence of 
record, the Board must determine whether there is competent 
evidence indicating that the appellant currently has the 
disabilities he claims and whether there is competent 
evidence of  some injury, incident or event during the 
appellant's National Guard service indicating linking the 
disabilities to such service.  

In a June 1981 report of medical examination, it was noted 
that the appellant had mild varicose veins of both legs.  
There is no indication in this document of any in-service 
incident which led to this condition.  In a May 1985 report 
of medical examination, the appellant is noted to have 
hypertension, for which he was prescribed medication, and 
high frequency hearing loss - the report is devoid of any 
mention of the appellant's military service as a causative 
factor in the disabilities.  

In June 1986, the appellant complained of neck pain, which he 
reported arose after loading supplies.  A military 
physician's assistant noted that the appellant had a prior 
history of recurring bilateral neck pain, but did not 
otherwise report the original source of the appellant's neck 
symptoms.  The diagnostic assessment was that the appellant 
had cervical myositis.    
  
In a September 1986 report of medical history, the appellant 
reported that he had hypertension.  He denied having 
recurrent back pain.  The diagnosis was confirmed upon 
clinical examination, as was the presence of bilateral 
varicose veins and hearing loss.  However, there was no 
mention of a continuing neck disorder; of the etiology of any 
of the appellant's other claimed disorders, nor of any in-
service event that led to the disabilities.  

In an April 1991 service department report of medical 
history, the appellant reiterated that he had hypertension.  
He denied having recurrent back pain, and there is no mention 
of a continuing neck disability.  Although the appellant also 
reported that he once had fractured bones, the military 
medical examiner noted that the injury was to the appellant's 
right wrist, which healed without residual.  Upon clinical 
examination, the examiner confirmed previous diagnoses of 
hypertension and hearing loss.  However, there was no mention 
of the etiology of these disorders, nor of any in-service 
event that led to the disabilities.  

In a January 1994 service department report of medical 
history, the appellant reiterated that he had hypertension, 
hearing loss, broken bones, and further reported that he had 
swollen or painful joints.  He denied having recurrent back 
pain, and there is no mention of a continuing neck disorder.  
Upon clinical examination, the examiner again noted that the 
appellant's report of a fractured bone was related to his 
right wrist, and confirmed previous diagnoses of hypertension 
and hearing loss.  However, there was no mention of the 
etiology of these disorders, nor of any in-service event that 
led to the disabilities.  

In a February 1994 chronological record of medical care, it 
was noted that the appellant had been diagnosed as having 
hypertension which was not adequately controlled.  

There is no further medical evidence confirming that the 
appellant has a back injury or continuing cervical myositis 
disorder; nor competent evidence indicating that the 
appellant's hearing loss was sustained during a period of 
active duty for training or inactive duty for training.  
Further, and as is noted above, because hypertension and 
bilateral hearing loss are in the nature of disease 
processes, a grant of service connection is not available.  

Although the appellant's submissions are construed as 
indicating the disorders were caused by incidents of his 
active duty, active duty for training, or inactive duty for 
training, his theory regarding this linkage is not competent 
evidence.  It is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a) (2003).

The Board has carefully considered whether medical inquiry 
should be conducted in this matter towards development of the 
claim.  However, as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, if shown.  The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the claimed disorders are related to the 
appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The preponderance of the evidence being clearly against the 
claims, the appeal is denied.


ORDER

An increased disability rating for a left knee disorder is 
denied.

Service connection for a back injury is denied.

Service connection for cervical myositis is denied.

Service connection for bilateral varicose veins is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.  




REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An October 2002 rating decision, in part, denied service 
connection for left and right shoulder disabilities and 
bilateral pterygium.  In the substantive appeal received in 
November 2002, the veteran listed these issues.  It is clear 
that the veteran's substantive appeal also served as a notice 
of disagreement (NOD) with the RO's denial of these claims.  
The veteran's notice of disagreement is still pending. 

It is proper to remand these claims because the veteran has 
not been provided a Statement of the Case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, an issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, these claims are REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for left or right shoulder 
disabilities and bilateral pterygium.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, a claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



